EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Percent Business and Owned by State of Subsidiary Location Registrant Incorporation Atlas Lighting Products, Inc. LED lighting % North Carolina Burlington, NC Grady McCauley Inc. Digital image and screen printed graphics; % Ohio interior graphics and signs North Canton, OH LSI Adapt Inc. Project management and installation services % Ohio North Canton, OH LSI ADL Technology Inc. Electronic circuit boards % Ohio Columbus, OH LSLSI Controls Inc. Lighting control systems % Oregon Cincinnati, OH LSI Integrated Graphics LLC Screen and digital printed materials; % Ohio and illuminated and non-illuminated architectural graphics Houston, TX LSI Kentucky LLC Metal fabrication % Ohio Independence, KY LSI Lightron Inc. LED lighting % Ohio New Windsor, NY LSI MidWest Lighting Inc. (a) Fluorescent lighting % Kansas Kansas City, KS(a) LSI Retail Graphics LLC (b) Interior graphics and signs % Ohio Woonsocket, RI (b) (a) This facility was closed and sold in fiscal 2017, and this subsidiary is currently inactive. (b) This facility was closed in fiscal 2017 and is currently for sale. This subsidiary is currently inactive.
